PER CURIAM.
ORDER ON MANDATE
WHEREAS, the judgment of this court, 362 So.2d 151, was entered on September 12, 1978 granting a petition for writ of certiorari to the Circuit Court for Dade County in the above styled cause; and
WHEREAS, on • review of this court’s judgment, by certiorari, the Supreme Court of Florida, 384 So.2d 147, by its opinion and judgment filed May 1, 1980 and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It Is Ordered that the mandate of this court heretofore issued in this cause on September 28, 1978 is withdrawn, the judgment of this court heretofore filed in this cause on September 12, 1978 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court is hereby reinstated and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court.